Appellant again complains because of the fact that our statutes fail to provide for a court reporter to take down the testimony in misdemeanor cases, and we can but say that we think this matter was properly disposed of in our original opinion. It would be a peculiar doctrine for this court to lay down if we said that because one's own selected attorney did not see fit to prepare a statement of facts of matters presented at the trial, that the accused could provide himself with another attorney and then rely upon the newly provided attorney's lack of knowledge of the facts proven and thus by such change of counsel gain a new trial of his case because of no statement of facts being present in this court. Such would be our holding should we agree with appellant's contention.
Attached to this motion for a rehearing we find affidavits of three persons, allegedly present at the scene of the accident, as well as a statement from a finance company agent, such affidavits being dated April 25, 1946, April 29, 1946, and April 30, 1946, none of which were filed in the trial court, and seem never to have been brought to the attention of the judge thereof. This cause seems to have been tried on September 26, 1945, and the jury verdict rendered at that time. Appellant himself offers a lengthy affidavit, attached to such motion, and goes into matters that are not found in the record, but which might have been pertinent at the trial, giving as his reason that his attorney present at the trial thought best for appellant not to take the stand. All these matters come too late and cannot be considered by us, being but ex parte affidavits with no place therefor in this record. To entertain same would never make an end to litigation, and disrupt all rules of procedure.
We adhere to the reasoning set forth in the original opinion, and the motion will be overruled. *Page 598